DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Dec. 4, 2020 has been entered.
 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pearson et al. (The Canning Process; 1996) and Sterilization in food industry (Sterilization in food industry, Nov. 21, 2012, pages 1-5. Retrieved from Internet URL: <http://wiki.zero-emissions.at/index.php?title=Sterilization_in_food_industry>).
Regarding claims 1 and 20, Pearson discloses a process for making a shelf stable composition comprising loading a starting material into a sterile can (e.g. a container) (page 372, 374 and 392). Pearson further teaches that the starting material is derived from an animal source (e.g. meat) that has been heated to a temperature higher than 40C, such as at least 150 F, or 66 C, (page 372, 374 and 392). In the case where prima facie case of obviousness exists. (MPEP 2144.05 I)	
Pearson teaches transporting (e.g. conveying, page 382) the container from one location to another (e.g. the first location being within the retort device and the second location at a different location in the retort device as the can travels through the retort device), wherein the composition is maintained at a temperature of 150 F, or 66 C, to obtain a shelf stable composition in the end, or second, location (page 372 and 374). 
As Pearson discloses that the starting material has been heated to a temperature higher than 40C, such as at least 150 F, or 66 C, (page 372, 374 and 392) and further teaches maintaining the temperature, Pearson is considered to teach heating during step b and maintaining the temperature in step (c) as claimed. 
Further, as Pearson discloses loading the material into a sterile can that travels to a retort device and then to a second location, the can of Pearson would be sealed during such steps and therefore Pearson teaches transporting a closed container. 
While Pearson discloses additional steps, the instant claim is open ended, therefore allowing additional steps during the claimed process.
With respect to the starting composition being substantially free of pathogens prior to being loaded into the container, the examiner notes that Pearson doesn’t specifically teach such step. However, Sterilization discloses that heat treatment of food products in the food industry is important for stopping bacterial and enzyme activity. Sterilization further discloses that the food products can be sterilized before packaging and then packaged into pre-sterilized containers. Therefore, the prior art discloses that it 
It would have been obvious to have the starting composition of Pearson be substantially free of pathogens before loading in a container in order to provide a composition that has a reduced bacteria count. 
Pearson discloses loading a composition into a container, transporting a closed container and heating and maintaining the temperature of the composition in the container during transportation. Pearson further discloses heating to the same temperature as claimed.
Therefore, Pearson teaches the same process steps as claimed, with the exception that the starting material be substantially free of pathogens. However, based upon what is known in the art as taught by Sterilization, it would have been obvious for the starting composition to also be substantially free of pathogens prior to being loaded and sealed in a container in order to provide a safer starting product that has a lower bacteria count. 

Claims 1-2, 4-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Warren et al. (US Patent No. 5,786,015; July 28, 1998) in view of Pearson et al. (The Canning Process; 1996) and Sterilization in food industry (Sterilization in food industry, Nov. 21, 2012, pages 1-5. Retrieved from Internet URL: <http://wiki.zero-emissions.at/index.php?title=Sterilization_in_food_industry>).
Regarding claims 1, 13, 14 and 20, Warren discloses a process for making a shelf stable composition comprising loading a starting material into a container (e.g. a vat), wherein the starting material is derived from an animal source (e.g. chicken), and transporting (e.g. conveying) the container from one location to another (e.g. different cooking areas), wherein the composition is maintained at a temperature of 40C or higher to obtain a shelf stable composition in the end location (Abstract; claim 11, col 1 line 54 - col 2 lines 60).
While Warren discloses maintaining the temperature above 40C during transportation, Warren fails to teach heating the starting material before loading wherein the heating does not exceed 110C. 
Pearson discloses a process for making a shelf stable composition comprising loading a starting material into a can(e.g. a container), wherein the starting material is derived from an animal source (e.g. meat) that has been heated to a temperature high than higher than 40C, such as at least 150 F, or 66 C, (page 372, 374 and 392).
Further, as Pearson discloses loading the material into a sterile can that travels to a retort device and then to a second location, the can of Pearson would be sealed during such steps and therefore Pearson teaches transporting a closed container.  
Both Pearson and Warren are directed to processes for producing a shelf stable material derived from an animal source and transporting such material. As Pearson discloses loading the material into a sterile can that travels to a retort device and then to a second location, the can of Pearson would be sealed during such steps and therefore Pearson teaches transporting a closed container. It would have been obvious to one of ordinary skill in the art to have the container of Warren closed so as to prevent the 
As both Warren and Pearson discloses that the starting material has been heated to a temperature higher than 40C and further teaches maintaining the temperature, the prior art is considered to teach heating during step b and maintaining the temperature in step (c) as claimed. 
With respect to the starting composition being substantially free of pathogens prior to being loaded into the container, the examiner notes that Warren doesn’t specifically teach such step. However, Sterilization discloses that heat treatment of food products in the food industry is important for stopping bacterial and enzyme activity. Sterilization further discloses that the food products can be sterilized before packaging and then packaged into pre-sterilized containers. Therefore, the prior art discloses that it is important to provide a shelf stable composition (e.g. heat treated to reduce bacteria) before being loaded into a container (e.g. packaged). 
It would have been obvious to have the starting composition of Warren be substantially free of pathogens before loading in a container in order to provide a composition that has a reduced bacteria count. 
Warren in view of Pearson disclose loading a composition into a container, transporting a closed container and heating and maintaining the temperature of the composition in the container during transportation. Warren further discloses heating to the same temperature as claimed.
Therefore, Warren teaches the same process steps as claimed, with the exception that the starting material be substantially free of pathogens. However, based 
Regarding claim 2 and 12, Warren discloses that the starting composition comprises two or more ingredients (e.g. chicken and oil; col 1 lines 20-30; col 2 lines 9-10).
Regarding claims 4-8, Warren discloses the process as described above with respect to claim 1, but fails to specifically disclose the reduction is pathogens as claimed. 
However, as Warren teaches the exact same process as claimed, including the same temperature and same ingredients, the process of Warren is expected to have the same reduction in pathogen as claimed.
Regarding claim 9, Warren teaches loading ingredients into a container (e.g. a vat), but not one of the containers as described.
However, it would be obvious to one of ordinary skill in the art to load the ingredients into any container suitable for temperatures above 40C, including totes, boxes, etc. Doing so provides a mode of transportation for the ingredients and is obvious to one of ordinary skill in the art.
Regarding claims 10, Warren discloses that the shelf stable composition is chicken meal and oil and is pumpable (col 5 lines 15-67).
Regarding claim 15, Warren discloses transporting ingredients in a container, but not that locations are at least 20 kilometers apart. Warren discloses the importance 
Regarding claims 16-19, Warren discloses a high protein, low ash chicken meal. Warren teaches that the composition comprises a high amount of protein, fat and a low amount of ash (col 3 lines 1-10). 
With respect to the exact amount of each composition, it is well within the ordinary skill to vary the processing parameters to produce a product having a desired protein, fat and ash content as well as water activity. Warren discloses that the chicken parts are processed to produce a meal product, and therefore one of ordinary skill can vary the amount of starting ingredients to result is a desired product.
As stated in MPEP 2144.04: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
From In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

In the instant case, there is no new or unexpected function arising from the combination of protein, fat and ash.  All ingredients continue to function as expected.


Response to Arguments
Applicant’s amendments have overcome the 112 rejection from the previous Office Action and therefore it has been withdrawn. 
Applicant’s arguments have been fully considered but were not found persuasive. 
Applicant argues on pages 5-7 that the prior art fails to teach that the starting composition is substantially free of pathogens prior to being loaded into the container. 
This is not found persuasive as the examiner recognizes that Pearson and Warren do not specifically teach that the starting composition is shelf stable prior to being loaded into the container. However, Sterilization discloses that heat treatment of food products in the food industry is important for stopping bacterial and enzyme activity. Sterilization further discloses that the food products can be sterilized before packaging and then packaged into pre-sterilized containers. Therefore, the prior art discloses that it is important to provide a shelf stable composition (e.g. heat treated to reduce bacteria) before being loaded into a container (e.g. packaged). 
It would have been obvious to have the starting composition be substantially free of pathogens before loading in a container in order to provide a composition that has a reduced bacteria count. 
Warren and Pearson disclose loading a composition into a container, transporting a closed container and heating and maintaining the temperature of the composition in the container during transportation. Warren and Pearson further disclose heating to the same temperature as claimed.
Therefore, the prior art teaches the same process steps as claimed, with the exception that the starting material be substantially free of pathogens. However, based upon what is known in the art as taught by Sterilization, it would have been obvious for the starting composition to also be substantially free of pathogens prior to being loaded and sealed in a container in order to provide a safer starting product that has a lower bacteria count. 
The claims appear to be a broad representation of applicant’s invention. The claims only require loading a material into a container, heating and transporting the container to a second location. The second location is not required to be completely separate from the first or a certain distance from the first. The second location could merely be right adjacent to the first location. Further, the claims do not recite any specific starting composition. As stated above in the rejection, it is clear that the prior art teaches transporting a composition within a container from a first location to a second location while heating a maintaining a heated temperature of the composition. Further, there is nothing unexpected regarding heating a starting composition or providing a starting composition that is substantially free of pathogens. 
For the reasons stated above, applicant’s arguments are not found persuasive and the 103 rejections are maintained. 

Conclusion

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEPHANIE A COX/Examiner, Art Unit 1791